DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action below is a first action on the merits.
Claims 1-20 are currently pending.

Information Disclosure Statement
The IDS submitted 12-03-2020 has been considered by the examiner.

Drawings
The drawings submitted 12-03-2020 are being considered by the examiner.

Claim Objections
Claims 4, 12, and 18 are objected to because of the following informalities:
"and mileage marker", should read --or mileage marker--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claims 1-2, 6, 9-10, 14-16, and 20 fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15 recites the limitation "the received event information".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 10, and 16 recites the limitation "modifying the operation of the vehicle…".  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 14, and 20 recites the limitation "the range of the first intermediate storage device…".  There is insufficient antecedent basis for this limitation in the claim.

Claims 3-5, 7-8, 11-13, and 17-19 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 9-11, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 20200363799 A1) in view of Floyd (US 10713727 B1).

REGARDING CLAIM 1, as best understood, Yokoyama discloses, acquiring event information by a device having a sensor (Yokoyama: [0017] …events detected by on-board sensors, models of the surrounding environment, and processors used to evaluate an event); classifying the event information as relevant to a vehicle (Yokoyama: [0041] An overall event is validated based on the weighted event determinations of the vehicle 110 and the external sources. This is illustrated at step 250. As the event determinations are received by the external response collector 140, they are weighed by their reliability percentage stored within the reliability list 150. Once all event determinations are weighed, including the internal event determination, an overall event is validated so that it can be used as a basis for further analysis. For example, if an animal is detected by the sensors 120, the logic processor 130 and the external sources can evaluate the data and make individual determinations as to what kind of animal was detected. If the highest reliability calculation determines that the animal is a cat, then that determination can be used in determining a drive plan if necessary; [FIG. 2(250)] classifying the event information as relevant to a vehicle can be observed.); transmitting to a first intermediate storage device within a range of the first intermediate storage device (Yokoyama: [0023] The sensor 120 is a component of the vehicle 110 configured to detect events. The sensor 120 can include various types of sensors capable of detecting events. For example, light detection and ranging sensors (LIDAR), cameras, radars, inertial measurement unit (IMU) sensors, global positioning system (GPS) sensors, and various other sensors capable of being used within an autonomous vehicle. The sensor 120 is also configured to store sensor data in a sensor data storage 125 upon detection of events requiring a response by the system 100. During operation, a sensor 120 may detect an object or anomaly deemed necessary of a response. That data can be stored for subsequent analysis by other components within the system 100), by the device, the event information classified as relevant (Yokoyama: [0028] The event data storage 145 is a component of the event validation system 100 configured to store event data and event determinations; [0037] ...Utilizing the eligible sources list, the external response collector can transmit relevant data (e.g., sensor data, event data) to external sources on the list for evaluation.); wherein the network includes at least one other vehicle within a range of the first intermediate storage device (Yokoyama: [0026]  the external response collector 140 communicates with external sources via vehicle-to-vehicle (V2V) communication technology; [FIG. 5] the network includes at least one other vehicle within a range of the first intermediate storage device can be observed (note: ¶0023 discusses the intermediate storage is on vehicle (fig. 1: 125, 145)).), and one or more other intermediate storage devices (Yokoyama: [0023]; [FIG. 1(125)(145)]); and receiving, by a vehicle, the event information classified as relevant (Yokoyama: [0037] ...Utilizing the eligible sources list, the external response collector can transmit relevant data (e.g., sensor data, event data) to external sources on the list for evaluation; [FIG. 1(155)], [FIG. 5(524, 522, 526)]).
Yokoyama discloses, a first intermediate storage. Yokoyama does not explicitly disclose, transmitting to a node in a network, by the first intermediate storage device, the received event information.
However, in the same field of endeavor, Floyd discloses, (Col. 2, Ln. 8-33) “The method may include one or more of the following, and the sequence of actions may be rearranged: (1) detecting and/or recording, via one or more processors, sensors, and/or transceivers, autonomous vehicle events, the autonomous vehicle events including autonomous vehicle system or technology usage or operational events; (2) compiling, via the one or more processors, the autonomous vehicle events into a log of recorded autonomous vehicle events; (3) determining, via the one or more processors, an action to implement based upon the autonomous vehicle events recorded and/or the log of recorded autonomous vehicle events; (4) forming a consensus with other distributed nodes to update and/or otherwise updating, via the one or more processors, an autonomous vehicle-related blockchain to reflect or otherwise show (i) the autonomous vehicle events recorded, (ii) the log of recorded autonomous vehicle events, and/or (iii) the action to implement; and/or (5) distributing, via the one or more processors and/or transceivers, the log of recorded autonomous vehicle events and/or the autonomous vehicle-related blockchain to a public or private network of distributed nodes to facilitate maintaining the shared ledger of autonomous vehicle events up-to-date. The method may include additional, less, or alternate actions, including those discussed elsewhere herein”, for the benefit of having distributed nodes maintaining an up-to-date record of the shared ledger of autonomous vehicle events to facilitate the enforcement of a one or more liability arrangements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for detecting an event determined by a vehicle for event validation disclosed by Yokoyama to include data sharing with network nodes taught by Floyd. One of ordinary skill in the art would have been motivated to make this modification in order to have distributed nodes maintaining an up-to-date record of the shared ledger of autonomous vehicle events to facilitate the enforcement of a one or more liability arrangements.

REGARDING CLAIM 2, as best understood, Yokoyama in view of Floyd remain as applied above to claim 1, and further, Yokoyama also discloses, modifying the operation of the vehicle in response to the receiving of the event information classified as relevant (Yokoyama: [FIG. 2]; [0020]; [ABS] ...The method includes requesting and receiving external drive plan, from the external source within a second surrounding area, based on the validated event. The method also includes generating an internal drive plan, validating a validated drive plan based on the internal and external drive plans, and implementing the validated drive plan.).

REGARDING CLAIM 3, as best understood, Yokoyama in view of Floyd remain as applied above to claim 1, and further, Yokoyama also discloses, the first intermediate storage device is installed on a vehicle (Yokoyama: [0023] The sensor 120 is a component of the vehicle 110 configured to detect events. The sensor 120 can include various types of sensors capable of detecting events. For example, light detection and ranging sensors (LIDAR), cameras, radars, inertial measurement unit (IMU) sensors, global positioning system (GPS) sensors, and various other sensors capable of being used within an autonomous vehicle. The sensor 120 is also configured to store sensor data in a sensor data storage 125 upon detection of events requiring a response by the system 100. During operation, a sensor 120 may detect an object or anomaly deemed necessary of a response. That data can be stored for subsequent analysis by other components within the system 100; [0028] The event data storage 145 is a component of the event validation system 100 configured to store event data and event determinations; [FIG. 1(125)(145)]).

REGARDING CLAIM 5, as best understood, Yokoyama in view of Floyd remain as applied above to claim 1, and further, Yokoyama also discloses, the sensor acquiring event information is a vehicle or an intermediate storage device disposed at a fixed location (Yokoyama: [0017] events detected by on-board sensors, models of the surrounding environment, and processors used to evaluate an event.).

REGARDING CLAIM 9, as best understood, limitations and motivations addressed, see claim 1 (supra), for firmware, hardware, software, programming see at least Yokoyama ¶[0004-0005].

REGARDING CLAIM 10, as best understood, limitations and motivations addressed, see claim 2 (supra).

REGARDING CLAIM 11, as best understood, limitations and motivations addressed, see claim 3 (supra).

REGARDING CLAIM 13, as best understood, limitations and motivations addressed, see claim 5 (supra).

REGARDING CLAIM 15, as best understood, limitations and motivations addressed, see claims 1 and 9 (supra), for firmware, hardware, software, programming see at least Yokoyama ¶[0004-0005].

REGARDING CLAIM 16, as best understood, limitations and motivations addressed, see claim 2 (supra).

REGARDING CLAIM 17, as best understood, limitations and motivations addressed, see claim 3 (supra).

REGARDING CLAIM 19, as best understood, limitations and motivations addressed, see claim 5 (supra).

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 20200363799 A1) in view of Floyd (US 10713727 B1) as applied to claim 1 above, and further in view of Volos (US 20200023797 A1).

REGARDING CLAIM 4, as best understood, Yokoyama in view of Floyd remain as applied above to claim 1, and further, Yokoyama in view of Floyd discloses classification of data, determining data relevance, and intermediate storage. Yokoyama in view Floyd of also discloses an infrastructure with a network of  interconnected nodes. Yokoyama in view Floyd does not explicitly disclose, the first intermediate storage device is installed on one or more of a streetlight or traffic light, a toll booth, bridge, guard rail, and mileage marker.
However, in the same field of endeavor, Volos discloses, [0063] “Additionally, remote vehicles, mobile devices, or stationary devices 10′ or road infrastructure 66 may record image or video clips of the accident along with timestamp and GPS information which can be combined with the incident information collected by the system 12 to reconstruct the scene to assist police reporting and/or insurance companies in determining facts and fault”; [0067] “The host vehicle 10 may transmit the data through wireless, Bluetooth, DSRC, or other communications to remote vehicles, mobile devices, or stationary devices 10′ in the local area or to a local access point 68. The local access point 68 may be a transceiver in a wireless local area network (WLAN) or a wireless access point (WAP). For example, the local access point 68 may be a road side unit, a fog node, an edge, a cell tower, a wireless access (Wi-Fi access point), etc. The local access point 68 may receive the data from the host vehicle 10, store the data, and transmit it to other users within the network (for example remote vehicles, mobile devices, or stationary devices 10′) or other access points. For example, the local access point 68 may be used for temporary storage or cache of the incident information. The local access point 68 may also be used for long term (for example 6 months) storage of local statistics (for example, weather and large animal activity)”; [0100] “At 352, the package is stored within the vehicle and sent to and stored within the fog node or local access point 68. The fog node or local access point may provide temporary storage or caching (until the data is sent to the cloud 60), or the fog node or local access point may provide long term (for example, months) storage of the local statistics (weather, large animal activity). The incident information data may be stored in the cloud 60 (for example, forever or until decided as not needed by a data retention policy). In addition to storage, the cloud 60, fog node, or local access point 68 may calculate trends and statistics from the stored data”. [0101] “The incident information data may be stored within the memory 62 of the vehicle 10. The memory 62 may provide temporary storage or caching until the data can be sent to the fog node, local access point 68, or cloud 60. Additionally, the memory 62 may provide temporary storage until the data is requested by police or other services”, for the benefit of using an information cache in executing its own systems and functions, such as automatic emergency brake, forward collision warning, lane departure warning, lane change assist, etc., within a relevant timeframe.
Volos does not explicitly recite the terminology "streetlight or traffic light, a toll booth, bridge, guard rail, and mileage marker". However, Volos discloses, a roadside unit (stationary devices or road infrastructure, i.e., streetlight or traffic light, a toll booth, bridge, guard rail, and mileage marker) as a temporary/intermediate storage device, which is the functional limitations of the claim. Additionally, in the absence of an unanticipated result, resulting in an improvement to the instant technology easily ascertained by one of ordinary skill in the art, the arrangement of parts (design choice) involves only routine skill in the art.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for detecting an event determined by a vehicle for event validation disclosed by a modified Yokoyama to include roadside units taught by Volos. One of ordinary skill in the art would have been motivated to make this modification in order to use an information cache in executing its own systems and functions, such as automatic emergency brake, forward collision warning, lane departure warning, lane change assist, etc., within a relevant timeframe.

REGARDING CLAIMS 12 and 18, as best understood, limitations and motivations addressed, see claim 4 (supra).

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 20200363799 A1) in view of Floyd (US 10713727 B1) as applied to claim 1 above, and further in view of Beiski (US 20200082722 A1).

REGARDING CLAIM 6, as best understood, Yokoyama in view of Floyd remain as applied above to claim 1, and further, Yokoyama in view of Floyd discloses, an intermediate storage device. Yokoyama in view of Floyd do not explicitly disclose, the range of the first intermediate storage device is between 20 meters and 1.6 kilometers.
However, in the same field of endeavor, Beiski discloses, [0067] “A Vehicular Ad-Hoc Network or VANET is a technology that uses moving vehicles as nodes in a network to create a mobile network. VANET turns every participating vehicle into a wireless router or node, allowing vehicles approximately 100 to 300 meters of each other to connect and, in turn, create a network with a wide range. As vehicles fall out of the signal range and drop out of the network, other vehicles can join in, connecting vehicles to one another so that a mobile Internet is created. VANET is a subgroup of MANET where the nodes refer to vehicles”, for the benefit of maintaining an adhoc/vanet network in rural and urban environments for adding visibility and detectability enhancing devices (e.g., radar reflectors, RFID tags, etc.) to objects found in such environments without the deployment of infrastructure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for detecting an event determined by a vehicle for event validation disclosed by a modified Yokoyama to include intermediate storage between 20 meters to 1.6 kilometers taught by Beiski. One of ordinary skill in the art would have been motivated to make this modification in order to maintain an adhoc/vanet network in rural and urban environments for adding visibility and detectability enhancing devices (e.g., radar reflectors, RFID tags, etc.) to objects found in such environments without the deployment of infrastructure.

REGARDING CLAIMS 14 and 20, as best understood, limitations and motivations addressed, see claim 6 (supra).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 20200363799 A1) in view of Floyd (US 10713727 B1) as applied to claim 1 above, and further in view of Zhu (US 20140307247 A1).

REGARDING CLAIM 7, as best understood, Yokoyama in view of Floyd remain as applied above to claim 1, and further, Yokoyama in view of Floyd discloses, transmitting to an intermediate storage device. Yokoyama in view of Floyd do not explicitly disclose, the transmitting to a first intermediate storage device by the first vehicle, or the transmitting to a vehicle by the first intermediate storage device is a transmission using modulated light intensity to transmit data.
However, in the same field of endeavor, Zhu discloses, [0049] “...for example, using an infrared link, short-range wireless link, etc.”, for the benefit of a very high data rate of 1 Gigabit per second and can easily be used for data and voice transmissions and eliminating information diffusion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for detecting an event determined by a vehicle for event validation disclosed by a modified Yokoyama to include infrared link to transmit taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to utilize a very high data rate of 1 Gigabit per second and can easily be used for data and voice transmissions and eliminating information diffusion.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 20200363799 A1) in view of Floyd (US 10713727 B1) as applied to claim 1 above, and further in view of Patne (US 20220122090 A1).

REGARDING CLAIM 8, as best understood, Yokoyama in view of Floyd remain as applied above to claim 1, and further, Yokoyama in view of Floyd discloses transmitting information classified as relevant. Yokoyama in view of Floyd do not explicitly disclose, the transmitting the event information classified as relevant is transmitted using distributed ledger technology.
However, in the same field of endeavor, Patne discloses, [0031] “Within the communication infrastructure, a decentralized database is a distributed storage system, which includes multiple nodes that communicate with each other. A blockchain is an example of a decentralized database, which includes an append-only immutable data structure (i.e. a distributed ledger) capable of maintaining records between untrusted parties”, for the benefit of creating a sequenced, tamper-resistant record of all state transitions of a blockchain.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a modified Yokoyama to include immutable data structure taught by Patne. One of ordinary skill in the art would have been motivated to make this modification in order to create a sequenced, tamper-resistant record of all state transitions of a blockchain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bai (US 20170268896 A1)
Patnaik (US 20220028277 A1)
Miao (US 20220141890 A1)
Gdalyahu (US 20170336792 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663